Order entered September 19, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-13-00119-CR

                                   RYAN WALLACE, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 265th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F10-73110-R

                                             ORDER
        The Court REINSTATES the appeal.

        On August 9, 2013, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and represented by court-appointed counsel Nanette

Hendrickson; (3) Ms. Hendrickson’s explanation for the delay in filing appellant’s brief is her

workload; and (4) Ms. Hendrickson requested thirty days from the September 9, 2013 hearing to

file appellant’s brief.

        We ORDER appellant to file his brief by OCTOBER 9, 2013. Because appellant’s brief

is already two months overdue, not further extensions will be granted. If appellant’s brief is not

filed by the date specified, we will order Nanette Hendrickson and the Dallas County Public
Defender’s Office removed as counsel and order the trial court to appoint new counsel to

represent appellant in the appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Stoltz, Presiding Judge, 265th Judicial District Court; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; Nanette Hendrickson, Dallas County

Public Defender’s Office; and the Dallas County District Attorney’s Office.


                                                   /s/     LANA MYERS
                                                           JUSTICE